                             EXHIBIT A




DOGS DE:221978.1 83990/001
                         1N THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11
In re:
                                                               Case No. 18-11625(KJC)
TINTRI,INC.,I
                                                               Related Docket No. 270, 279,283 and _
                                    Debtor.


         AMENDED ORDER AUTHORIZING THE DEBTOR(A)TO REJECT
    NONRESIDENTIAL REAL PROPERTY LEASES AND AI3ANDON ANY PERSONAL
           PROPERTY LOCATED AT SUCH PREMISES AND(B)FIXING
                        A BAR PATE FOR CLAIMS

                  Upon consideration of the motion (the "Motion")2 of the above-captioned debtor

and debtor in possession (the "Debtor") for the entry of an order pursuant to sections 365 and

544 of the Bankruptcy Code and Bankruptcy Rules 3003, 6006, and 6007 (a) authorizing the

Debtor to reject, effective as of October 31, 2018 at 11:59 p.m. (Pacific Time)(the "Rejection

Effective Date"), the (i) Office Lease dated February 13, 2013 (as amended, the "Master Lease")

by and between BP MV Research Park LLC (the "Landlord") and the Debtor and (ii) Sublease

dated May 30, 2014 (as amended, the "Sublease" and, together with the Master Lease, the

"Rejected Leases") by and between T3C Inc., d/b/a Retail Solutions Inc. (the "Sublessee"), each

relating to the real property located at 201-203 and 205 Ravendale Drive, Mountain View,

California 94043 (the "Leased Premises");(b) authorizing the Debtor to abandon any remaining

personal property located at the Leased Premises (the "Remaining Personal Property"); and (c)

fixing a bar date for claims, if any, of the Landlord and Sublessee arising out of such rejection

(the "Bar Date"); and it appearing that this Court has jurisdiction over this matter pursuant to 28


t    The last four digits ofthe Debtor's federal taxpayer identification number are 6978. The Debtor's service
     address is: 75 State Street, 18th Floor, Suite 1805, Boston, MA 02109.

2    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.


DOGS SF:98103.3
U.S.C. §§ 157 and 134; and it appearing that this proceeding is a core proceeding pursuant to 2$

U.S.C. §§ 1408 and 1409; and adequate notice of the Motion having been given; and after due

deliberation and sufficient cause appearing therefor,.

                 IT IS HEREBY ORDERED THAT:

                 1.    The Motion is GRANTED as set forth herein.

                 2.    Pursuant to section 365 of the Bankruptcy Code, the Rejected Leases are

deemed rejected effective as of October 31, 2018 at 11:59 p.m.(Pacific Time).

                 3.    The Debtor is authorized to abandon, and shall be deemed to have

abandoned effective as of October 31, 2018 at 11:59 p.m.(Pacific Time), any personal property,

including but not limited to furniture, fixtures, equipment, and unsold inventory (the "Remaining

Personal Property") located at the Leased Premises free and clear of all liens, claims,

encumbrances, interests, and rights of third parties. The Landlord under the Master Lease is

authorized to dispose of the Remaining Personal Property located at or within the Leased

Premises, without further notice and without any liability to any individual or entity that may

claim an interest in such Remaining Personal Property. The automatic stay is modified to the

extent necessary to allow such dispositions.

                 4.    The Debtor will serve this Amended Order on the Landlord and Sublessee

within three business days after entry of this Amended Order.

                 5.    Twenty-One days after the entry of this Amended Order is hereby fixed as

the Bar Date by which the Landlord and Sublessee must file a claim under section 502 of the

Bankruptcy Code or other claims in connection with the Rejected Leases or the rejection, breach,

or termination ofthe Rejected Leases, failing which such claims shall be forever barred.




                                               0
DOGS SF:981033
                  6.   The Debtor reserves all rights to contest any such rejection damage claims

on any basis and does not waive any claims that it may have against the Landlord and Sublessee,

whether or not such claims are related to the Rejected Leases.

                  7.   The Court shall retain jurisdiction over any and all matters arising from or

related to the implementation, interpretation, or enforcement of this Amended Order.


Dated: November        ,2018


                                             HONORABLE KEVIN J. CAREY
                                             UNITED STATES BANKRUPTCY JUDGE




DOCS SF:98103.3
